Martin, P. J.
(dissenting). I dissent and vote to reverse the judgment and order a new trial. The verdict of the jury rested on the sole testimony of the plaintiff. His version of the manner in which the accident occurred was contradicted by numerous employees of the defendant wh.ose_testim.ony was supported by the physical facts.
Although the trial court denied a motion to set aside the verdict, he stated: “ I think it is contrary to the weight of the evidence but I do not think I can set it aside. Let the Appellate Division do it. I think it is clearly contrary to the weight of the evidence.”
In my opinion the verdict is contrary to the overwhelming weight of the credible evidence. The judgment should be reversed and a new trial ordered.
Judgment affirmed, with costs.